                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


    Gordon Miles,                                 Case No. 0:19-cv-1567 (JNE/KMM)
                       Plaintiff,                          0:19-cv-1914 (JNE/KMM)
    v.

    LLoid Hartley, et al.
                         Defendants.                           ORDER

    and


    Gordon Miles,
                       Plaintiff,
    v.

    Alan Joseph Schiller, et al.
                        Defendants.



      This matter is before the Court on plaintiff Gordon Miles’s Motions to
Consolidate Cases. (Miles v. Hartley, 19-cv-1567, ECF No. 43; Miles v. Schiller, 19-cv-
1914, ECF No. 39.) After careful consideration, the Court DENIES Mr. Miles’s
Motions.

I.        Factual Background

       Mr. Miles has two pending lawsuits before the Court: Miles v. Hartley, et al., Civ
No. 19-cv-1567-JNE-KMM and Miles v. Schiller, et al., Civ. No. 19-cv-1914-JNE-
KMM. 1 In Schiller, Mr. Miles alleges that another client at the MSOP facility sexually
assaulted him. He also alleges that the defendants did not permit him to report the

1
  A third case for which Mr. Miles was seeking consolidation, Miles v. Johnson-Piper, et
al., Civ. No. 19-cv-1078-WMW-KMM, was dismissed in its entirety on March 23,
2020. (Johnson-Piper ECF Nos. 49, 50.)

                                            1
alleged assault to the police, and that he was moved to a more restrictive living unit
without due process.

       Hartley involves allegations of a different sexual assault. Once again, Mr. Miles
alleges that the defendants did not permit him to report the alleged assault to the
police. In addition, he alleges that the defendants failed to give him the appropriate
treatment in response to the alleged assault. Schiller and Hartley involve many of the
same defendants, but each case has several unique defendants as well.

      Both cases have pending motions to dismiss from the defendants who work
for MSOP and pending motions for judgment on the pleadings from the defendants
who work for Moose Lake Police Department. Additionally, this Court has
recommended dismissal of all claims in Hartley. (ECF No. 70.) The Report and
Recommendation is pending district court review.

II.   Analysis

       Federal Rule of Civil Procedure 42(a) governs consolidation of actions: “If
actions before the court involve a common question of law or fact, the court may: (1)
join for hearing or trial any or all matters at issue in the actions; (2) consolidate the
actions; or (3) issue any other orders to avoid unnecessary cost or delay.” The party
moving for consolidation must demonstrate that consolidation would “promote
judicial convenience and economy.” Powell v. National Football League, 764 F. Supp.
1351, 1359 (D. Minn. 1991).

      Mr. Miles has not carried his burden here. First, Mr. Miles’s motion is
premature. Where motions to dismiss in the suits to be consolidated are pending,
consolidation is inappropriate. Benson v. Fischer, Nos. 16-cv-509 (DWF/TNL), 17-cv-
266 (DWF/TNL), 2019 WL 332434 at *3 (D. Minn. Jan. 25, 2019); see also Osman v.
Weyker, Nos. 16-cv-908 (JNE/JSM), et al., 2016 WL 10402791 at *3 (D. Minn. Nov.
21, 2016) (collecting cases). With pending motions to dismiss in both cases for which
Mr. Miles seeks consolidation, including one that already has a pending Report and
Recommendation, it is clear that Mr. Miles’s motion is premature.




                                            2
       Second, Mr. Miles has not demonstrated that consolidating the cases would
promote judicial convenience and economy. When deciding to consolidate multiple
cases, courts may consider many factors, including:

       [W]hether the specific risks of prejudice and possible confusion [are]
       overborne by the risk of inconsistent adjudications of common factual
       and legal issues, the burden on parties, witnesses and available judicial
       resources posed by multiple lawsuits, the length of time required to
       conclude multiple suits as against a single one, and the relative expense
       to all concerned of the single-trial, multiple-trial alternatives.

Benson, 2019 WL 332434 at *2 (quoting Chill v. Green Tree Fin. Corp, 181 F.R.D.
398, 405 (D. Minn. 1998)).

       Here, the cases do have some overlapping legal issues. However, the
factual issues in the two cases are largely distinct from one another. Each case
arises out of an alleged incident utterly unconnected to the alleged incident in
the other case. Additionally, both cases involve some unique defendants,
including John Doe defendants, who may or may not be the same individuals.
Consolidating the cases at this stage does not promote judicial economy.

III.   Order

     Accordingly, IT IS HEREBY ORDERED that: Mr. Miles’s Motions to
Consolidate (Miles v. Hartley, 19-cv-1567, ECF No. 43; Miles v. Schiller, 19-cv-1914,
ECF No. 39) are DENIED.

Date: April 8, 2020                              s/Katherine Menendez
                                                 Katherine Menendez
                                                 United States Magistrate Judge




                                            3
